Title: To George Washington from Peter Scull, 10 August 1779
From: Scull, Peter
To: Washington, George


        
          Sir.
          War-Office [Philadelphia] 10th August 1779.
        
        The inclosed letter from Mr Hughes respecting a proposed exchange of Captain Swan of Baylor’s Dragoons has just been received, which, as it relates to a matter that comes under your Excellency’s determination, I am directed to forward to you. I have the honor to be with the greatest respect Your Excellency’s Most obed. hble servant
        
          P. ScullSecretary
        
      